Citation Nr: 1122962	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  09-45 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 percent for degenerative joint disease (DJD) of the right knee.  

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The rating decision increased the Veteran's disability evaluation for DJD of the right knee from 10 percent to 20 percent and denied a TDIU.  


FINDINGS OF FACT

1.  At worst, the Veteran's right knee flexion is 40 degrees with painful motion.  

2.  The Veteran's service connected disability alone does not preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for DJD of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5260, 5261 (2010).

2.  The criteria for an award of a TDIU are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).


A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

VA has satisfied its VCAA duty to notify by issuing predecisional notice letters for the Veteran's knee claim in October 2008 and for his TDIU claim in December 2008.  Both letters advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  Both letters also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA have been met with respect to the issues on appeal.  All available service treatment records (STRs) have been obtained and associated with the Veteran's claims folder.  Further, all relevant treatment records adequately identified by the Veteran have been procured and associated with his claims folder.  His Social Security Administration (SSA) records were obtained.  He underwent a VA joints examination in February 2009.  

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of his increased evaluation and TDIU claims.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

II.  Increased Evaluation Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DC).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran asserts that he is entitled to a higher rating for his service-connected right knee DJD, currently evaluated as 20 percent disabling under DC 5260.  38 C.F.R. § 4.71a.  

A.  Limitation of Motion

When an evaluation of a disability is based upon limitation of motion, such as with Diagnostic Codes 5260 and 5261 discussed below, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Veteran's DJD is evaluated under DC 5260, which provides rating criteria for limitation of flexion of the leg.  38 C.F.R. § 4.71a.  However, DC 5261 (limitation of extension of the leg) is also potentially applicable.  38 C.F.R. § 4.71a.  

As for other potentially applicable Diagnostic Codes for knee disabilities, the Veteran has been diagnosed with DJD, established by x-ray findings.  However, DC 5003 (degenerative arthritis) is not applicable in this case because the Veteran is already assigned a 20 percent evaluation, and a 20 percent evaluation is the maximum available rating under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  As DCs 5260 and 5261 provide rating criteria for evaluations higher than 20 percent, they are more favorable to the Veteran.  Further, his left knee has never been ankylosed, there was no malunion or nonunion of the tibia and fibula, and there were no symptoms from the removal or dislocation of semilunar cartilage.  See 38 C.F.R. 
§ 4.71a, DCs 5256, 5258, 5259, 5262 (2010); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly, application of these Diagnostic Codes is unwarranted.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).

Under DC 5260, a 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Normal flexion is 140 degrees.  38 C.F.R. 
§ 4.71a, Plate II.  

At the Veteran's February 2009 VA joints examination, his right knee flexion was 40 degrees with painful motion.  After repetitive motion testing, there was no additional limitation of flexion.  He reported weakness and fatigue.  The examiner found that the Veteran's occupational functioning and activities of daily living were moderately to severely impaired.  The primary impacts of his DJD was lack of stamina, weakness, pain, and fatigue.  There are no other records illustrating his right knee flexion during the appeal period.  

In summary, the Veteran's right knee flexion is, at worst, 40 degrees with painful motion, with no additional limitations after repetitive motion testing.  This limitation does not approach the criteria for his current 20 percent evaluation, which requires that flexion be limited to 30 degrees.  38 C.F.R. § 4.71a.  As his limitation of flexion is not 15 degrees, he cannot receive a 30 percent evaluation under DC 5260.  Id.  

It is also possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  As discussed below, the Veteran does not have compensable limitation of extension.  Thus, he is not entitled to a separate evaluation under 5261.  

Under DC 5261, a noncompensable evaluation is assigned when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.   20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.  Normal extension is 0 degrees.  38 C.F.R. § 4.71a, Plate II.  

At his February 2009 examination, his right knee extension was normal at 0 degrees.  He did not experience pain upon extension.  There is no evidence of record to show that his extension has ever been limited by his DJD.  For a noncompensable evaluation under DC 5261, his extension must be limited to 5 degrees.  38 C.F.R. § 4.71a.  As his knee extension is normal with no pain, he is not entitled to a separate disability evaluation under DC 5261.  

The Board notes that in the May 2009 rating decision on appeal, the 20 percent evaluation was granted based upon consideration of pain and functional loss, as set forth in DeLuca, and upon moderate to severe impact on activities.  Although the Veteran's flexion was reduced to 40 degrees, that reduction in flexion does not approach the 45 degrees required for even a 10 percent evaluation under DC 5260.  38 C.F.R. § 4.71a, DC 5260.  Clearly, his disability picture does not approach the 15 degrees of flexion required for a 30 percent evaluation under DC 5260.  Id.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his left knee disability does not equate to more than the disability picture contemplated by the 20 percent rating already assigned.  38 C.F.R. § 4.71a.  

B.  Instability and Subluxation

If the knee is unstable, it may be assigned a separate rating under DC 5257, where a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  DC 5257 is based upon instability and subluxation, not limitation of motion, and as a result, the criteria set forth in DeLuca do not apply.  DeLuca, 8 Vet. App. at 206.  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

At his February 2009 examination, he denied instability, giving way, episodes of locking, and subluxation.  Upon examination, his right knee was found to be stable.  

An August 2008 VA treatment record notes that the Veteran fell at work.  He attributed it to working extra hours and being tired.  He had right knee pain and effusion after the fall.  An October 2008 SSA examiner recorded that this fall was due to his right knee giving way.  In August 2010, the Veteran stated that he fell because he "blacked out."  The Veteran has not consistently reported the reason for his fall, which damages his credibility in this regard.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  A single fall is the only record of an episode of his right knee giving way.  Even if the fall was caused by an episode of instability or subluxation, it is a single incident and not sufficient to constitute mild recurrent subluxation or lateral instability, especially in light of the fact that the Veteran denied such symptoms at his February 2009 examination.  As the evidence does not support the finding that the Veteran's right knee is unstable, he is not entitled to a separate evaluation under DC 5257/  

In conclusion, the Veteran's right knee DJD does not meet the criteria for a higher evaluation under DC 5260.  38 C.F.R. § 4.71a.  The Veteran has not met the requirements for a higher rating at any time during the appeal period, so the Board may not stage his rating.  Hart, 21 Vet. App. at 505.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim for an increased evaluation for DJD of the right knee, and the appeal is denied.  38 U.S.C.A. § 5107(b).   



C.  Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2010).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's left knee disability is inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; he instead disagrees with the assigned evaluation for his level of impairment.  In other words, he has no unusual symptomatology that is not captured by the criteria set forth in the rating schedule.  The Board finds that the Veteran's symptoms of limited flexion with painful motion are adequately described in the rating schedule.  Limitation of flexion is accurately captured by 5260.  Further, he has received a higher evaluation due to functional impairment under 38 C.F.R. §§ 4.40 and 4.45.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

III.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16.  A TDIU may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

When the service-connected disability rating is less than 100 percent, assignment of a TDIU requires inability to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, and that, if there are two or more disabilities, at least one is ratable at 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  

The sole fact that a Veteran is unemployed or has difficulty finding employment is not sufficient because a schedular rating itself is recognition that a Veteran's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran has one service connected disability, DJD of the right knee, currently assigned a 20 percent evaluation.  Therefore, he does not meet the statutory threshold established in 38 C.F.R. § 4.16(a).  

All cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards of 38 C.F.R. § 4.16(a), are to be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation.  § 4.16(b).  The Board must therefore determine whether the Veteran is unemployable due to his service-connected disability alone.  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of Compensation and Pension Services.  

An extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b).  

In its November 2009 statement of the case and August 2010 supplemental statement of the case, the RO considered an extraschedular rating and determined that referral for such extraschedular rating was not appropriate.  The Board may accordingly consider the issue without prejudice to the Veteran.  

In an August 2008 VA treatment record, the Veteran reported to a mental health care provider that he was considered a risk at work because he "blacked out."  

The record shows that the Veteran last worked in October 2008, as a cook in a prison.  According to a October 2008 statement from his former employer, he was discharged from his position because he was considered a security risk because he lost track of his radio and gave keys to inmates.  Further, he was not mobile enough in the kitchen to supervise other employees.  

In an October 2008 SSA disability report, the Veteran listed the following conditions as limiting his ability to work: sleep apnea, diabetes mellitus, obesity, diverticulitis, depression, high cholesterol, hypertension, gout, kidney problems, and right knee DJD.  Of these conditions, only his right knee DJD is service connected.  

In an October 2008 SSA disability evaluation, the examiner stated that the Veteran had limited function due to multiple medical conditions.  However, his conditions were "generally under control."  The disability examiner attributed the Veteran's fall at work to his right knee disability.  

In December 2009, the SSA found the Veteran to be disabled due to his non service connected diabetes mellitus and obesity.  The findings of SSA are not controlling in the adjudication of VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  However, given that in this case SSA addressed the specific question now before the Board, it finds the SSA determination to be highly probative although not necessarily dispositive.  Since the SSA found the Veteran disabled due to non service connected disabilities, the decision does not provide evidence in support of the Veteran's claim because non service connected disabilities may not be considered when determining eligibility for a TDIU.  38 C.F.R. §§ 3.341, 4.19; Van Hoose, 4 Vet. App. at 363.

A January 2009 VA treatment record noted that the Veteran was terminated from his job at a prison because he was a security risk and not sufficiently mobile due to obesity, back pain, and knee pain.  

In March 2009, the Veteran reported to Dr. G. B., a state disability determination examiner, that his weight and multiple medical conditions made it difficult for him to work.

The evidence of record shows that the Veteran's service connected right knee disability contributes to his inability to work.  However, it is one of several factors.  The Veteran has many non service connected health conditions that also contribute to his unemployment, including diabetes mellitus and morbid obesity.  Further, the Veteran's most recent employment was terminated because he was considered a security risk in addition to his physical difficulties moving around the kitchen where he worked.  The evidence does not show that the Veteran is unemployable solely to his service-connected knee disability.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 4.16(b).  

As the preponderance of the evidence is against a finding that the Veteran is unemployable solely as the result of his service-connected DJD of the right knee, the Board finds that entitlement to a total disability rating based on individual unemployability, on a schedular or extraschedular basis, is not warranted.  In making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  


ORDER

A disability evaluation greater than 20 percent for a DJD of the right knee is denied.  

A total disability rating based on individual unemployability is denied





____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


